DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a Continuation of 14/804,506 (now PAT 10,504,177), which claims benefit of Provisional application 62/028,447 filed on 07/24/2014.

Status of Claims
Claims 1-24 are currently pending and allowed.

Response to Remarks
Applicant’s arguments, see Remarks, filed on 09/09/2021, with respect to rejection under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-24 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
This application is a Continuation of PAT 10,504,177, and the present claims recite limitations similar to the patented claims.  The specification describes the problem of inefficiently processing electronic portfolios, and specifically describes how the claimed invention address this problem.  Independent claims recite a specific way to minimize computer processing in correcting order imbalances.  The steps of eliminating non-pairable orders and processing only the pairable orders solve problems related to memory and processing efficiency.  Therefore, the present claims are not directed to an abstract idea.
 	The references cited by Examiner are Crowley et al. (Pub. No.: US 2015/0262299), Kraemer (Patent No.: US 7,873,555), Kelly et al. (Pub. No.: US 2010/0174664), and Cushing (Patent No.: US 7,430,533).  However, these references, whether individually or combined, fail to teach very limitations recited in the independent claims.  In particular, the best reference, Cushing, fails to teach three periods of offsetting order imbalance, since the Cushing reference only teaches two stages of order imbalance.  In addition, Cushing also fails to teach accepting “any of final trade orders, final modifications, and final cancelations that collectively fully offset the remaining balance” and rejecting “any of the final trade orders, final modifications, and final cancelations that do not contribute to the full offset of the remaining balance, such that only pairable trade orders remain in the electronic portfolio of data”.  The other references do not fulfill Cushing’s deficiency.
	Crowley et al. (Pub. No.: US 2015/0262299), Kraemer (Patent No.: US 7,873,555), Kelly et al. (Pub. No.: US 2010/0174664), and Cushing (Patent No.: US 7,430,533), whether individually or combined, fail to teach:
the special-purpose processing component configured to execute computer-readable instructions that cause the electronic crossing platform to receive orders during a first time period by: accepting, by the order management module over a communication network, data comprising any of trade orders, modifications, and cancelations, and identifying, by the order imbalance module, an order imbalance amongst the received data: 
the computer-readable instructions further causing the electronic crossing platform to reduce the order imbalance during a second time period by: accepting, by the order management module over the communication network, additional data comprising any of offsetting trade orders, offsetting modifications, and offsetting cancelations, applying, by the order imbalance module, the additional data to the received data to at least partially offset the order imbalance, and identifying, by the order imbalance module, a remaining imbalance after the additional data is applied to the received data; 
the computer-readable instructions further causing the electronic crossing platform to eliminate non-pairable orders during a third time period by: accepting, by the order management module over the communication network, further data comprising any of final trade orders, final modifications, and final cancelations that collectively fully offset the remaining imbalance, and rejecting, by the order management module, any of the final trade orders, final modifications, and final cancelations that do not contribute to the full offset of the remaining balance, such that only pairable trade orders remain in the electronic portfolio of data; and the computer-readable instructions further causing the electronic crossing platform to process only the pairable trade orders of the electronic portfolio of data.
These limitations are required by amended independent claims 1, 9, and 17.  Examiner has performed new updated search, but could not find prior art to address these limitations.  Therefore, claims 1-24 are in condition of allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
SEPT-2021